Exhibit 10.1

GORES III SUBSCRIPTION AGREEMENT

This SUBSCRIPTION AGREEMENT is entered into this 1st day of November, 2019 (this
“Subscription Agreement”), by and between Gores Holdings III, Inc., a Delaware
corporation (the “Company”), and the undersigned (“Subscriber”).

WHEREAS, the Company concurrently herewith is entering into that certain
Agreement and Plan of Merger, dated as of the date hereof, substantially in the
form provided to Subscriber (the “Merger Agreement”), pursuant to which the
Company will acquire Shay Holding Corporation, on the terms and subject to the
conditions set forth therein (the “Transactions”);

WHEREAS, in connection with the Transactions, Subscriber desires to subscribe
for and purchase from the Company that number of shares of the Company’s Class A
common stock, par value $0.0001 per share set forth on the signature page hereto
(the “Acquired Shares”), for a purchase price of $9.20 per share, or the
aggregate purchase price set forth on the signature page hereto (the “Purchase
Price”), and the Company desires to issue and sell to Subscriber the Acquired
Shares in consideration of the payment of the Purchase Price by or on behalf of
Subscriber to the Company on or prior to the Closing (as defined below);

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants, and subject to the conditions, herein
contained, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:

1. Subscription. Subject to the terms and conditions hereof, Subscriber hereby
agrees to subscribe for and purchase, and the Company hereby agrees to issue and
sell to Subscriber, upon the payment of the Purchase Price, the Acquired Shares
(such subscription and issuance, the “Subscription”).

2. Closing.

a. The closing of the Subscription contemplated hereby (the “Closing”) is
contingent upon the substantially concurrent consummation of the Transactions
and shall occur immediately prior thereto. Not less than seven (7) business days
prior to the scheduled closing date of the Transactions (the “Closing Date”),
the Company shall provide written notice to Subscriber (the “Closing Notice”)
specifying (i) that the Company reasonably expects all conditions to the closing
of the Transactions to be satisfied on a date that is not less than seven
(7) business days from the date of the Closing Notice and (ii) instructions for
wiring the Purchase Price for the Acquired Shares. Subscriber shall deliver to
the Company at least two (2) business days prior to the Closing Date, to be held
in escrow until the Closing, the Purchase Price for the Acquired Shares by wire
transfer of United States dollars in immediately available funds to the account
specified by the Company in the Closing Notice. On the Closing Date, the Company
shall deliver to Subscriber the Acquired Shares in book entry form, and the
Purchase Price shall be released from escrow automatically and without further
action by the Company or Subscriber. In the event the Closing does not occur on
the Closing Date, the Company shall promptly (but not later than one
(1) business day thereafter) return the Purchase Price to Subscriber.

b. The Closing shall be subject to the conditions that, on the Closing Date:

 

1



--------------------------------------------------------------------------------

(i) no suspension of the qualification of the Acquired Shares for offering or
sale or trading in any jurisdiction, or initiation or threatening in writing of
any proceedings for any of such purposes, shall have occurred;

(ii) all representations and warranties of the Company and Subscriber contained
in this Subscription Agreement shall be true and correct in all material
respects as of the Closing Date, and consummation of the Closing shall
constitute a reaffirmation by each of the Company and Subscriber of each of the
representations, warranties and agreements of each such party contained in this
Subscription Agreement as of the Closing Date;

(iii) no governmental authority shall have enacted, issued, promulgated,
enforced or entered any judgment, order, rule or regulation (whether temporary,
preliminary or permanent) which is then in effect and has the effect of making
consummation of the transactions contemplated hereby illegal or otherwise
restricting, prohibiting or enjoining consummation of the transactions
contemplated hereby; and

(iv) all conditions precedent to the closing of the Transactions set forth in
the Merger Agreement, including the approval of the Company’s stockholders,
shall have been satisfied or waived.

c. At the Closing, the parties hereto shall execute and deliver such additional
documents and take such additional actions as the parties reasonably may deem to
be practical and necessary in order to consummate the Subscription as
contemplated by this Subscription Agreement.

3. Company Representations and Warranties. The Company represents and warrants
that:

a. The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with
corporate power and authority to own, lease and operate its properties and
conduct its business as presently conducted and to enter into, deliver and
perform its obligations under this Subscription Agreement.

b. The Acquired Shares have been duly authorized and, when issued and delivered
to Subscriber against full payment therefor in accordance with the terms of this
Subscription Agreement, the Acquired Shares will be validly issued, fully paid
and non-assessable and will not have been issued in violation of or subject to
any preemptive or similar rights created under the Company’s amended and
restated certificate of incorporation or under the Delaware General Corporation
Law.

c. This Subscription Agreement has been duly authorized, executed and delivered
by the Company and is enforceable against it in accordance with its terms,
except as may be limited or otherwise affected by (i) bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other laws relating to or
affecting the rights of creditors generally, and (ii) principles of equity,
whether considered at law or equity.

 

2



--------------------------------------------------------------------------------

d. The issuance and sale of the Acquired Shares and the compliance by the
Company with all of the provisions of this Subscription Agreement and the
consummation of the transactions contemplated herein will not conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any of the property or assets of the Company or any
of its subsidiaries pursuant to the terms of (i) any indenture, mortgage, deed
of trust, loan agreement, lease, license or other agreement or instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries is bound or to which any of the property or assets of
the Company or any of its subsidiaries is subject, which would reasonably be
expected to have a material adverse effect on the business, properties,
financial condition, stockholders’ equity or results of operations of the
Company and its subsidiaries, taken as a whole (a “Material Adverse Effect”) or
materially affect the validity of the Acquired Shares or the legal authority of
the Company to comply in all material respects with the terms of this
Subscription Agreement; (ii) result in any violation of the provisions of the
organizational documents of the Company or any of its subsidiaries; or
(iii) result in any violation of any statute or any judgment, order, rule or
regulation of any court or governmental agency or body, domestic or foreign,
having jurisdiction over the Company or any of its subsidiaries or any of their
respective properties that would reasonably be expected to have a Material
Adverse Effect or materially affect the validity of the Acquired Shares or the
legal authority of the Company to comply in all material respects with this
Subscription Agreement.

4. Subscriber Representations and Warranties. Subscriber represents and warrants
that:

a. If Subscriber is not an individual, Subscriber has been duly formed or
incorporated and is validly existing in good standing under the laws of its
jurisdiction of incorporation or formation, with power and authority to enter
into, deliver and perform its obligations under this Subscription Agreement. If
Subscriber is an individual, Subscriber has the authority to enter into, deliver
and perform its obligations under this Subscription Agreement.

b. If Subscriber is not an individual, this Subscription Agreement has been duly
authorized, executed and delivered by Subscriber. If Subscriber is an
individual, the signature on this Subscription Agreement is genuine, and
Subscriber has legal competence and capacity to execute the same. This
Subscription Agreement is enforceable against Subscriber in accordance with its
terms, except as may be limited or otherwise affected by (i) bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other laws
relating to or affecting the rights of creditors generally, and (ii) principles
of equity, whether considered at law or equity.

c. The execution, delivery and performance by Subscriber of this Subscription
Agreement and the consummation of the transactions contemplated herein will not
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any of the property or assets
of Subscriber or any of its subsidiaries pursuant to the terms of (i) any
indenture, mortgage, deed of trust, loan agreement, lease, license or other
agreement or instrument to which Subscriber or any of its subsidiaries is a
party or by which Subscriber or any of its subsidiaries is bound or to which any
of the property or assets of Subscriber or any of its subsidiaries is subject,
which would reasonably be expected to have a material adverse effect on the
business, properties, financial condition, stockholders’ equity or results of
operations of

 

3



--------------------------------------------------------------------------------

Subscriber and its subsidiaries, taken as a whole (a “Subscriber Material
Adverse Effect”) or materially affect the legal authority of Subscriber to
comply in all material respects with the terms of this Subscription Agreement;
(ii) if Subscriber is not an individual, result in any violation of the
provisions of the organizational documents of Subscriber or any of its
subsidiaries; or (iii) result in any violation of any statute or any judgment,
order, rule or regulation of any court or governmental agency or body, domestic
or foreign, having jurisdiction over Subscriber or any of its subsidiaries or
any of their respective properties that would reasonably be expected to have a
Subscriber Material Adverse Effect or materially affect the legal authority of
Subscriber to comply in all material respects with this Subscription Agreement.

d. Subscriber (i) is a “qualified institutional buyer” (as defined in Rule 144A
under the Securities Act of 1933, as amended (the “Securities Act”)) or an
“accredited investor” (within the meaning of Rule 501(a) under the Securities
Act) satisfying the applicable requirements set forth on Schedule A, (ii) is
acquiring the Acquired Shares only for its own account and not for the account
of others, or if Subscriber is subscribing for the Acquired Shares as a
fiduciary or agent for one or more investor accounts, each owner of such account
is a qualified institutional buyer and Subscriber has full investment discretion
with respect to each such account, and the full power and authority to make the
acknowledgements, representations and agreements herein on behalf of each owner
of each such account, and (iii) is not acquiring the Acquired Shares with a view
to, or for offer or sale in connection with, any distribution thereof in
violation of the Securities Act (and shall provide the requested information on
Schedule A following the signature page hereto). Subscriber is not an entity
formed for the specific purpose of acquiring the Acquired Shares.

e. Subscriber understands that the Acquired Shares are being offered in a
transaction not involving any public offering within the meaning of the
Securities Act and that the Acquired Shares have not been registered under the
Securities Act. Subscriber understands that the Acquired Shares may not be
resold, transferred, pledged or otherwise disposed of by Subscriber absent an
effective registration statement under the Securities Act, except (i) to the
Company or a subsidiary thereof, (ii) to non-U.S. persons pursuant to offers and
sales that occur outside the United States within the meaning of Regulation S
under the Securities Act or (iii) pursuant to another applicable exemption from
the registration requirements of the Securities Act, and that any certificates
representing the Acquired Shares shall contain a legend to such effect.
Subscriber acknowledges that the Acquired Shares will not be eligible for resale
pursuant to Rule 144A promulgated under the Securities Act. Subscriber
understands and agrees that the Acquired Shares will be subject to transfer
restrictions and, as a result of these transfer restrictions, Subscriber may not
be able to readily resell the Acquired Shares and may be required to bear the
financial risk of an investment in the Acquired Shares for an indefinite period
of time. Subscriber understands that it has been advised to consult legal
counsel prior to making any offer, resale, pledge or transfer of any of the
Acquired Shares.

f. Subscriber understands and agrees that Subscriber is purchasing the Acquired
Shares directly from the Company. Subscriber further acknowledges that there
have been no representations, warranties, covenants and agreements made to
Subscriber by [(i) from Deutsche Bank Securities Inc. and Morgan Stanley & Co.
acting as placement agents (the “Placement Agents”) for the Company or their
respective affiliates or any of their respective control persons, officers,
directors or employees or (ii)]1 the Company or its affiliates or any of their
respective officers or directors, expressly or by implication, other than those
representations, warranties, covenants and agreements included in this
Subscription Agreement.

 

 

1 

Included only in agreements involving Placement Agents.

 

4



--------------------------------------------------------------------------------

g. Subscriber represents and warrants that its acquisition and holding of the
Acquired Shares will not constitute or result in a non-exempt prohibited
transaction under Section 406 of the Employee Retirement Income Security Act of
1974, as amended, Section 4975 of the Internal Revenue Code of 1986, as amended,
or any applicable similar law.

h. In making its decision to purchase the Acquired Shares, Subscriber represents
that it has relied solely upon independent investigation made by Subscriber [and
has not relied on any statements or other information provided by the Placement
Agents, any of their respective affiliates or any of their respective control
persons, officers, directors or employees concerning the Company, Shay Holding
Corporation, the Transactions or the Acquired Shares.] Subscriber acknowledges
and agrees that Subscriber has [received such]2[had access to, and an adequate
opportunity to review, such financial and other]3 information as Subscriber
deems necessary in order to make an investment decision with respect to the
Acquired Shares, including with respect to the Company, Shay Holding Corporation
and the Transactions. Subscriber represents and agrees that Subscriber and
Subscriber’s professional advisor(s), if any, have had the full opportunity to
ask such questions, receive such answers and obtain such information as
Subscriber and such undersigned’s professional advisor(s), if any, have deemed
necessary to make an investment decision with respect to the Acquired Shares.

i. Subscriber became aware of this offering of the Acquired Shares solely by
means of [direct contact between Subscriber and the Company or by certain
employees of The Gores Group LLC or its affiliates acting on the Company’s
behalf]4[contact from the Placement Agents]5 and the Acquired Shares were
offered to Subscriber solely by [direct]6 contact between Subscriber and the
[Company or by certain employees of The Gores Group LLC or its affiliates acting
on the Company’s behalf]7[Placement Agents]8. Subscriber did not become aware of
this offering of the Acquired Shares, nor were the Acquired Shares offered to
Subscriber, by any other means, and The Gores Group LLC or its affiliates did
not act as investment adviser, broker or dealer to Subscriber. Subscriber
acknowledges that the Company represents and warrants that the Acquired Shares
(i) were not offered by any form of general solicitation or general advertising
and (ii) are not being offered in a manner involving a public offering under, or
in a distribution in violation of, the Securities Act, or any state securities
laws.

 

2 

Included only in agreements without Placement Agents’ involvement.

3 

Included only in agreements involving Placement Agents.

4 

Included only in agreements without Placement Agents’ involvement.

5 

Included only in agreements involving Placement Agents.

6 

Included only in agreements without Placement Agents’ involvement.

7 

Included only in agreements without Placement Agents’ involvement.

8 

Included only in agreements involving Placement Agents.

 

5



--------------------------------------------------------------------------------

j. Subscriber acknowledges that it is aware that there are substantial risks
incident to the purchase and ownership of the Acquired Shares. Subscriber has
such knowledge

and experience in financial and business matters as to be capable of evaluating
the merits and risks of an investment in the Acquired Shares, and Subscriber has
sought such accounting, legal and tax advice as Subscriber has considered
necessary to make an informed investment decision.

k. Alone, or together with any professional advisor(s), Subscriber represents
and acknowledges that Subscriber has adequately analyzed and fully considered
the risks of an investment in the Acquired Shares and determined that the
Acquired Shares are a suitable investment for Subscriber and that Subscriber is
able at this time and in the foreseeable future to bear the economic risk of a
total loss of Subscriber’s investment in the Company. Subscriber acknowledges
specifically that a possibility of total loss exists.

l. Subscriber understands and agrees that no federal or state agency has passed
upon or endorsed the merits of the offering of the Acquired Shares or made any
findings or determination as to the fairness of this investment.

m. Subscriber represents and warrants that Subscriber is not (i) a person or
entity named on the List of Specially Designated Nationals and Blocked Persons
administered by the U.S. Treasury Department’s Office of Foreign Assets Control
(“OFAC”) or in any Executive Order issued by the President of the United States
and administered by OFAC (“OFAC List”), or a person or entity prohibited by any
OFAC sanctions program, (ii) a Designated National as defined in the Cuban
Assets Control Regulations, 31 C.F.R. Part 515, or (iii) a non-U.S. shell bank
or providing banking services indirectly to a non-U.S. shell bank. Subscriber
agrees to provide law enforcement agencies, if requested thereby, such records
as required by applicable law, provided that Subscriber is permitted to do so
under applicable law. Subscriber represents that if it is a financial
institution subject to the Bank Secrecy Act (31 U.S.C. Section 5311 et seq.)
(the “BSA”), as amended by the USA PATRIOT Act of 2001 (the “PATRIOT Act”), and
its implementing regulations (collectively, the “BSA/PATRIOT Act”), that
Subscriber maintains policies and procedures reasonably designed to comply with
applicable obligations under the BSA/PATRIOT Act. Subscriber also represents
that, to the extent required, it maintains policies and procedures reasonably
designed for the screening of its investors against the OFAC sanctions programs,
including the OFAC List. Subscriber further represents and warrants that, to the
extent required, it maintains policies and procedures reasonably designed to
ensure that the funds held by Subscriber and used to purchase the Acquired
Shares were legally derived.

n. Subscriber has commitments to have, and prior to the Closing will have,
sufficient funds to pay the Purchase Price in escrow pursuant to Section 2(a).

5. Registration Rights.

a. The Company agrees that, within thirty (30) calendar days after the
consummation of the Transactions (the “Filing Deadline”), the Company will file
with the U.S. Securities and Exchange Commission (the “SEC”) (at the Company’s
sole cost and expense) a registration statement to register under and in
accordance with the provisions of the Securities Act, the offer, sale and
distribution of all Registrable Securities (as defined below) on Form S-3 (which
shall be filed pursuant to Rule 415 under the Securities Act as a secondary-only
registration statement), if the Company is then eligible for such short form, or
any similar or successor short form registration or, if the Company is not then
eligible for such short form

 

6



--------------------------------------------------------------------------------

registration, on Form S-1 or any similar or successor long form registration
(the “Registration Statement”). The Company shall use its commercially
reasonable efforts to have the Registration Statement declared effective by the
SEC as soon as practicable after the filing thereof, but no later than the sixty
(60) calendar days following the Filing Deadline (the “Effectiveness Deadline”);
provided, that the Effectiveness Deadline shall be extended to ninety
(90) calendar days after the Filing Deadline if the Registration Statement is
reviewed by, and receives comments from, the SEC; provided, however, that the
Company’s obligations to include the Acquired Shares in the Registration
Statement are contingent upon Subscriber furnishing in writing to the Company
such information regarding Subscriber, the securities of the Company held by
Subscriber and the intended method of disposition of the Acquired Shares as
shall be reasonably requested by the Company to effect the registration of the
Acquired Shares, and shall execute such documents in connection with such
registration as the Company may reasonably request that are customary of a
selling stockholder in similar situations, including providing that the Company
shall be entitled to postpone and suspend the effectiveness or use of the
Registration Statement during any customary blackout or similar period and
including with respect to the effectiveness thereof or in the event the
Registration Statement must be supplemented, amended or suspended. The Company
will use its commercially reasonable efforts to maintain the continuous
effectiveness of the Registration Statement until all such securities cease to
be Registrable Securities (as defined below) or such shorter period upon which
all Subscribers with Registrable Securities included in such Registration
Statement have notified the Company that such Registrable Securities have
actually been sold. The Company will use commercially reasonable efforts to file
all reports, and provide all customary and reasonable cooperation, necessary to
enable Subscriber to resell Registrable Securities pursuant to the Registration
Statement or Rule 144, as applicable, qualify the Registrable Securities for
listing on the applicable stock exchange, update or amend the Registration
Statement as necessary to include Registrable Securities and provide customary
notice to holders of Registrable Securities. “Registrable Securities” shall
mean, as of any date of determination, the Acquired Shares and any other equity
security of the Company issued or issuable with respect to the Acquired Shares
by way of share split, dividend, distribution, recapitalization, merger,
exchange, replacement or similar event or otherwise. As to any particular
Registrable Securities, once issued, such securities shall cease to be
Registrable Securities (i) when they are sold, transferred, disposed or
exchanged pursuant to an effective Registration Statement under the Securities
Act, (ii) the earliest of (A) two (2) years, (B) such time that such holder has
disposed such securities pursuant to Rule 144 or (C) if Rule 144(i) is no longer
applicable to the Company or Rule 144(i)(2) is amended to remove the reporting
requirement preceding a disposition of securities, such time that such holder is
able to dispose of all of its, his or her Registrable Securities pursuant to
Rule 144 without any volume limitations thereunder, (iii) when they shall have
ceased to be outstanding or (iv) when such securities have been sold in a
private transaction in which the transferor’s rights under this Section 5(a) are
not assigned to the transferee of such securities.

b. The Company shall, notwithstanding any termination of this Subscription
Agreement, indemnify, defend and hold harmless Subscriber (to the extent a
seller under the Registration Statement), the officers, directors, trustees,
agents, partners, members, managers, stockholders, affiliates, employees and
investment advisers of each of them, each person who controls Subscriber (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) and the officers, directors, trustees, agents, partners, members, managers,

 

7



--------------------------------------------------------------------------------

stockholders, affiliates, employees and investment advisers of each such
controlling person, to the fullest extent permitted by applicable law, from and
against any and all losses, claims, damages, liabilities, costs (including,
without limitation, reasonable costs of preparation and investigation and
reasonable attorneys’ fees) and expenses (collectively, “Losses”), as incurred,
that arise out of or are based upon (i) any untrue or alleged untrue statement
of a material fact contained in the Registration Statement, any prospectus
included in the Registration Statement or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any prospectus or form of prospectus or supplement thereto, in light
of the circumstances under which they were made) not misleading, or (ii) any
violation or alleged violation by the Company of the Securities Act, Exchange
Act or any state securities law or any rule or regulation thereunder, in
connection with the performance of its obligations under this Section 5, except
insofar as and to the extent, but only to the extent, that such untrue
statements, alleged untrue statements, omissions or alleged omissions are based
solely upon information regarding Subscriber furnished in writing to the Company
by Subscriber expressly for use therein. The Company shall notify Subscriber
promptly of the institution, threat or assertion of any proceeding arising from
or in connection with the transactions contemplated by this Section 5 of which
the Company is aware. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of an indemnified party and
shall survive the transfer of the Acquired Shares by Subscriber.

c. Subscriber shall, severally and not jointly with any other subscriber,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each person who controls the Company (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising out of or are based upon any untrue or alleged untrue
statement of a material fact contained in any Registration Statement, any
prospectus included in the Registration Statement, or any form of prospectus, or
in any amendment or supplement thereto or in any preliminary prospectus, or
arising out of or relating to any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
(in the case of any prospectus, or any form of prospectus or supplement thereto,
in light of the circumstances under which they were made) not misleading to the
extent, but only to the extent, that such untrue statements or omissions are
based solely upon information regarding Subscriber furnished in writing to the
Company by Subscriber expressly for use therein. In no event shall the liability
of Subscriber be greater in amount than the dollar amount of the net proceeds
received by Subscriber upon the sale of the Acquired Shares giving rise to such
indemnification obligation.[

d. [Subscriber agrees that neither Placement Agent nor any of their respective
control persons, officers, directors or employees shall be liable to Subscriber
in connection with its purchase of the Acquired Shares absent gross negligence,
bad faith or fraud on the part of any such Placement Agent or any of their
respective control persons, officers, directors or employees.]9

 

9 

Included only in agreements involving Placement Agents.

 

8



--------------------------------------------------------------------------------

6. Termination. This Subscription Agreement shall terminate and be void and of
no further force and effect, and all rights and obligations of the parties
hereunder shall terminate without any further liability on the part of any party
in respect thereof, upon the earlier to occur of (a) such date and time as the
Merger Agreement is terminated in accordance with its terms, (b) upon the mutual
written agreement of each of the parties hereto to terminate this Subscription
Agreement or (c) if any of the conditions to Closing set forth in Section 2 of
this Subscription Agreement are not satisfied on or prior to the Closing and, as
a result thereof, the transactions contemplated by this Subscription Agreement
are not or will not be consummated at the Closing; provided, that nothing herein
will relieve any party from liability for any willful breach hereof (including
for the avoidance of doubt Subscriber’s willful breach of Section 2(b)(ii) of
this Subscription Agreement with respect to its representations and warranties
as of the Closing Date) prior to the time of termination, and each party will be
entitled to any remedies at law or in equity to recover losses, liabilities or
damages arising from such breach. The Company shall promptly notify Subscriber
of the termination of the Merger Agreement promptly after the termination of
such agreement.

7. Trust Account Waiver. Subscriber acknowledges that the Company is a blank
check company with the powers and privileges to effect a merger, asset
acquisition, reorganization or similar business combination involving the
Company and one or more businesses or assets. Subscriber further acknowledges
that, as described in the Company’s prospectus relating to its initial public
offering dated September 6, 2018 (the “Prospectus”) available at www.sec.gov,
substantially all of the Company’s assets consist of the cash proceeds of the
Company’s initial public offering and private placements of its securities, and
substantially all of those proceeds have been deposited in a trust account (the
“Trust Account”) for the benefit of the Company, its public stockholders and the
underwriters of the Company’s initial public offering. Except with respect to
interest earned on the funds held in the Trust Account that may be released to
the Company to pay its tax obligations, if any, the cash in the Trust Account
may be disbursed only for the purposes set forth in the Prospectus. For and in
consideration of the Company entering into this Subscription Agreement, the
receipt and sufficiency of which are hereby acknowledged, Subscriber, on behalf
of itself and its representatives, hereby irrevocably waives any and all right,
title and interest, or any claim of any kind they have or may have in the
future, in or to any monies held in the Trust Account, and agrees not to seek
recourse against the Trust Account as a result of, or arising out of, this
Subscription Agreement.

8. Miscellaneous.

a. Subscriber acknowledges that the Company and others will rely on the
acknowledgments, understandings, agreements, representations and warranties
contained in this Subscription Agreement. Prior to the Closing, Subscriber
agrees to promptly notify the Company if any of the acknowledgments,
understandings, agreements, representations and warranties set forth herein are
no longer accurate in all material respects.

b. The Company is entitled to rely upon this Subscription Agreement and is
irrevocably authorized to produce this Subscription Agreement or a copy hereof
to any interested party in any administrative or legal proceeding or official
inquiry with respect to the matters covered hereby.

 

9



--------------------------------------------------------------------------------

c. Neither this Subscription Agreement nor any rights that may accrue to
Subscriber hereunder (other than the Acquired Shares acquired hereunder, if any)
may be transferred or assigned.

d. All the agreements, representations and warranties made by each party hereto
in this Subscription Agreement shall survive the Closing.

e. The Company may request from Subscriber such additional information as the
Company may deem necessary to evaluate the eligibility of Subscriber to acquire
the Acquired Shares, and Subscriber shall provide such information as may be
reasonably requested, to the extent readily available and to the extent
consistent with its internal policies and procedures.

f. This Subscription Agreement may not be modified, waived or terminated except
by an instrument in writing, signed by the party against whom enforcement of
such modification, waiver, or termination is sought.

g. This Subscription Agreement constitutes the entire agreement, and supersedes
all other prior agreements, understandings, representations and warranties, both
written and oral, among the parties, with respect to the subject matter hereof.
This Subscription Agreement shall not confer any rights or remedies upon any
person other than the parties hereto, and their respective successor and
assigns, and the Stockholder Representative (as defined in the Merger
Agreement), which shall be a third-party beneficiary to this Subscription
Agreement and shall be entitled to the rights and benefits hereunder and may
enforce the provisions hereof as if it were a party hereto.

h. Except as otherwise provided herein, this Subscription Agreement shall be
binding upon, and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives, and permitted
assigns, and the agreements, representations, warranties, covenants and
acknowledgments contained herein shall be deemed to be made by, and be binding
upon, such heirs, executors, administrators, successors, legal representatives
and permitted assigns.

i. If any provision of this Subscription Agreement shall be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remaining
provisions of this Subscription Agreement shall not in any way be affected or
impaired thereby and shall continue in full force and effect.

j. This Subscription Agreement may be executed in one or more counterparts
(including by facsimile or electronic mail or in .pdf) and by different parties
in separate counterparts, with the same effect as if all parties hereto had
signed the same document. All counterparts so executed and delivered shall be
construed together and shall constitute one and the same agreement.

k. The parties hereto agree that irreparable damage would occur in the event
that any of the provisions of this Subscription Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Subscription Agreement and to enforce
specifically the terms and provisions of this Subscription Agreement, this being
in addition to any other remedy to which such party is entitled at law, in
equity, in contract, in tort or otherwise.

 

10



--------------------------------------------------------------------------------

l. THIS SUBSCRIPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICTS OF LAWS THAT WOULD OTHERWISE REQUIRE THE APPLICATION OF THE LAW OF ANY
OTHER STATE. EACH PARTY HERETO HEREBY WAIVES ANY RIGHT TO A JURY TRIAL IN
CONNECTION WITH ANY LITIGATION PURSUANT TO THIS SUBSCRIPTION AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Company and Subscriber has executed or caused
this Subscription Agreement to be executed by its duly authorized representative
as of the date set forth below.

 

GORES HOLDINGS III, INC.

By:

 

 

 

Name:

 

Title:

Date: November 1, 2019

[SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT]



--------------------------------------------------------------------------------

SUBSCRIBER:

 

Signature of Subscriber:

  

Signature of Joint Subscriber, if applicable:

By:

 

                 

  

By:

  

 

Name:

  

Name:

Title:

  

Title:

Date:                     , 2019

     

Name of Subscriber:

  

Name of Joint Subscriber, if applicable:

 

(Please print. Please indicate name and

capacity of person signing above)

  

 

(Please Print. Please indicate name and

capacity of person signing above)

 

Name in which shares are to be registered

(if different):

     

Email Address:                                             

     

 

If there are joint investors, please check one:

  

☐ Joint Tenants with Rights of Survivorship

  

☐ Tenants-in-Common

  

☐ Community Property

  

 

Subscriber’s EIN:                                        
                        

    

Joint Subscriber’s EIN:                                                  

Business Address-Street:

    

Mailing Address-Street (if different):

 

    

 

    

 

City, State, Zip:

    

 

City, State, Zip:

Attn:

    

Attn:

Telephone No.:                                                                  

    

Telephone No.:                                                                 



--------------------------------------------------------------------------------

Facsimile No.: __________________________

  

Facsimile No.: ______________________

Aggregate Number of Acquired Shares subscribed for: __________________________

  

Aggregate Purchase Price10: $ ____________

  

You must pay the Purchase Price by wire transfer of United States dollars in
immediately available funds to the account specified by the Company in the
Closing Notice.

 

10 

This is the aggregate number of Acquired Shares subscribed for multiplied by the
price per Acquired Share of $9.20, without rounding.



--------------------------------------------------------------------------------

SCHEDULE A

ELIGIBILITY REPRESENTATIONS OF SUBSCRIBER

 

A.

QUALIFIED INSTITUTIONAL BUYER STATUS

(Please check the applicable subparagraphs):

 

  1.

☐ We are a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act (a “QIB”)).

 

  2.

☐ We are subscribing for the Acquired Shares as a fiduciary or agent for one or
more investor accounts, and each owner of such account is a QIB.

***OR***

 

B.

ACCREDITED INVESTOR STATUS

(Please check the applicable subparagraphs):

 

  1.

☐ We are an “accredited investor” (within the meaning of Rule 501(a) under the
Securities Act or an entity in which all of the equity holders are accredited
investors within the meaning of Rule 501(a) under the Securities Act), and have
marked and initialed the appropriate box on the following page indicating the
provision under which we qualify as an “accredited investor.”

 

  2.

☐ We are not a natural person.

***AND***

 

C.

AFFILIATE STATUS

(Please check the applicable box)

SUBSCRIBER:

 

  ☐

is:

 

  ☐

is not:

an “affiliate” (as defined in Rule 144 under the Securities Act) of the Company
or acting on behalf of an affiliate of the Company.

This page should be completed by Subscriber

and constitutes a part of the Subscription Agreement.

 

Schedule A-1



--------------------------------------------------------------------------------

Rule 501(a), in relevant part, states that an “accredited investor” shall mean
any person who comes within any of the below listed categories, or who the
issuer reasonably believes comes within any of the below listed categories, at
the time of the sale of the securities to that person. Subscriber has indicated,
by marking and initialing the appropriate box below, the provision(s) below
which apply to Subscriber and under which Subscriber accordingly qualifies as an
“accredited investor.”

☐ Any bank, registered broker or dealer, insurance company, registered
investment company, business development company, or small business investment
company;

☐ Any plan established and maintained by a state, its political subdivisions, or
any agency or instrumentality of a state or its political subdivisions for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;

☐ Any employee benefit plan, within the meaning of the Employee Retirement
Income Security Act of 1974, if a bank, insurance company, or registered
investment adviser makes the investment decisions, or if the plan has total
assets in excess of $5,000,000;

☐ Any organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000;

☐ Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;

☐ Any natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds $1,000,000. For purposes of
calculating a natural person’s net worth: (a) the person’s primary residence
must not be included as an asset; (b) indebtedness secured by the person’s
primary residence up to the estimated fair market value of the primary residence
must not be included as a liability (except that if the amount of such
indebtedness outstanding at the time of calculation exceeds the amount
outstanding 60 days before such time, other than as a result of the acquisition
of the primary residence, the amount of such excess must be included as a
liability); and (c) indebtedness that is secured by the person’s primary
residence in excess of the estimated fair market value of the residence must be
included as a liability;

☐ Any natural person who had an individual income in excess of $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of $300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year;

☐ Any trust with assets in excess of $5,000,000, not formed to acquire the
securities offered, whose purchase is directed by a sophisticated person; or

☐ Any entity in which all of the equity owners are accredited investors meeting
one or more of the above tests.

 

Schedule A-2